—Judgment, Supreme Court, Bronx County (William Donnino, J., at hearing; Daniel Sullivan, J., at plea and sentence), rendered May 30, 1995, convicting defendant of burglary in the second degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
The record establishes that defendant knowingly, intelligently and voluntarily pleaded guilty and waived his right to appeal as a condition of his plea (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1), and thus has waived appellate review of his current claims regarding the propriety of the suppression rulings. Since defendant does not claim that an illegal sentence was imposed, his challenges to his sentence are likewise waived.
On the existing record, which defendant has not sought to amplify by way of a CPL 440.10 motion, we find that defendant received meaningful representation (People v Ford, 86 NY2d 397, 404). Concur — Sullivan, J. P., Milonas, Nardelli and Tom, JJ.